Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to circuit testing with scan chains.
	The claimed invention (claim 1 as representative of the independent claims) recite in part:
	“…shifting, in a first direction, a test pattern into scan chains in a circuit, the scan chains comprising scan cells, wherein the scan cells on each of the scan chains are further coupled to corresponding scan cells on two other scan chains in the scan chains such that data bits stored in the scan cells can be shifted circularly in a second direction orthogonal to the first direction based on a control signal; 
shifting, in the second direction, the test pattern for a number of clock cycles equal to a number of the scan chains; and 
shifting, in the first direction, the test pattern out of the scan chains to generate a chain test result.”

	The prior arts of record teach the following aspects of the claimed invention such as:
	U.S.  Pub 2010/0192030 to Kapur et al. teaches a test design using direction controllers for scan chain shifting and controlling test outputs.

 	The prior arts of record however fail to teach the claimed specifics of:
	“…the scan cells on each of the scan chains are further coupled to corresponding scan cells on two other scan chains in the scan chains such that data bits stored in the scan cells can be shifted circularly in a second direction orthogonal to the first direction based on a control signal; 
shifting, in the second direction, the test pattern for a number of clock cycles equal to a number of the scan chains; and 
shifting, in the first direction, the test pattern out of the scan chains to generate a chain test result.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-12 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111